              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-21-05036-GF-JTJ

            Plaintiff,                    VIOLATION:
                                          FATH003W
      vs.                                 Location Code: M7

 GEARY D. MCGOWEN,                        ORDER

            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the bench warrant issued on or about

January 21, 2021, is QUASHED.

     DATED this 30th day of June, 2021.
